DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 5/16/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 2/15/2022 listed below have been reconsidered as indicated.
a)	The objection to the specification is withdrawn in view of the amendments to the claims.

b)	The rejections of: claim(s) 2 and 3 under 35 U.S.C. 102(a)(1) as being anticipated by ss1584091532; and claim(s) 2 and 3 under 35 U.S.C. 102(a)(1) as being anticipated by ss1966652231, are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Drawings
The replacement drawings were received on 5/16/2022.  These drawings are not accepted. The text of the figures is blurry, pixelated and not suitable for publication purposes. The legend of Fig. 1 is small and pixelated. In Figures 2, 3, 4, 5, 6, 7 and 8, the panel identifiers are not clearly presented. The text of Fig. 9, in particular the sequence information, is small and pixelated. The sequences in Fig. 10 are small and pixelated. The text of Fig. 11 is pixelated and not clearly presented. The sequences of Fig. 11 are not identified with a SEQ ID NO. The axis labels in Fig. 12 are small, pixelated and not clearly presented. 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
#1	Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above. The papers and amendments to the specification dated 5/16/2022 do not include the Incorporation by Reference paragraph.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

#2	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. The sequences of Fig. 11 are not identified with a SEQ ID NO.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Claim Interpretation
Claim 2 is drawn to a method for detecting risk of developing vascular malformation; however, the active method steps do not explicitly require an active method step of “detecting risk of developing vascular malformation”. MPEP 2111.02 states:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. 

Accordingly, the claim language of "a method for detecting risk of developing vascular malformation" merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims. The claims are given the broadest reasonable interpretation as requiring the following two steps: 1) analyzing a DNA sample chromosomal microarray and/or sequencing; and 2) detecting whether amino acid mutations are present in DDX24 protein based on said DNA analysis. The amino acid mutations in the DDX24 protein comprise Glu271Lys, Lys11Glu and Arg436His.
	The two recited steps are broadly interpreted as being sufficient to accomplish the goal as set forth in the preamble. In other words, the performance of the two recited steps as claimed inherently results in detecting risk of vascular malformation.
	It is noted the claim does not require detecting the presence of any of the mutations as it merely requires detecting whether they are present. Detecting “whether” something is present broadly encompasses detecting it is present and detecting it is not present, as well as, simply asking the question “Are they present?”. The claim does not require making a conclusion and/or observation based on the “detecting” step.

	Claim 3 further limits the vascular malformation set forth in the preamble of claim 2. The limitation is interpreted as not further limiting how the two positively recited method steps are carried.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 2 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	The claim(s) recite(s) “detecting whether amino acid mutations are present in DDX24 protein based on said DNA analysis”. A step of “detecting whether” a mutation is present broadly encompasses an abstract idea that can be performed in a purely mental manner by analyzing a limited amount of DNA sequence information regarding the three mutations recited in the claims. For example, by considering DNA information of an individual at the specific locations recited in the claim, one can mentally “detect” the mutation in the DDX24 protein.
	The claim also encompasses a natural phenomenon that is the naturally occurring association between the recited mutations and vascular malformation.
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the elements encompass the use of commercially available assays that are well-known and used in a conventional manner as described on pages 3 and 4 of the instant specification.

Response to the traversal of the 101 rejections
	The Remarks argue the methods are related to an auxiliary detection or a predictive method that involves positive method elements and not mere mental steps (p. 10). The Remarks argue the methods are not related to the natural phenomenon itself (p. 10-11).
	The arguments have been fully considered but are not persuasive. The “detecting” step broadly encompasses an abstract idea in the form of a mental process in that the detecting can be performed simply by mentally determining whether a minimal amount of DNA sequence information results in a mutation in the encoded protein.
	The claim as interpreted described above has method steps that are sufficient to detect a risk of developing vascular malformation. Thus, the link between detecting whether the mutations are present and detecting a risk of developing vascular malformation inherently underlies the claimed methods.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The following are new rejections necessitated by the amendments to the claims.
The specification, while being enabling for analyzing a DNA sample by a chromosomal microarray and/or sequencing for ddx24 sequence information and detecting whether an amino acid mutation is present in the DDX24 protein based on said DNA analysis, does not reasonably provide enablement for analyzing a DNA sample by a chromosomal microarray and/or sequencing and detecting whether amino acid mutations are present in the DDX24 protein based on said DNA analysis. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The claims require “analyzing a DNA sample by a chromosomal microarray and/or sequencing”. The step does not require analysis of the DNA to specifically involve or cover the ddx24 gene sequence. As such, the “detecting” step is not enabled, as it requires information form the DNA analysis that is not required by the step of “analyzing”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following are modified rejections necessitated by the amendments to the claims.
Regarding claim 2, it is not clear how the recited preamble is intended to breathe life and meaning into the claims. The preamble of the claim recites a “method for detecting risk of developing vascular malformation”. However, the method steps in the claim only require: 1) analyzing a DNA sample chromosomal microarray and/or sequencing; and 2) detecting whether amino acid mutation are present in DDX24 protein based on said DNA analysis. Thus, it is unclear if applicant intends to cover any method of performing the two steps, or if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal of detecting a risk of developing vascular malformation as set forth by the preamble of the claim. Amending the claim to include an active process step directed towards detecting vascular malformation based on the detection a mutation recited in the claims may aid in overcome this rejection. Claim 3 similarly indefinite because it depends from claim 2.

Response to the traversal of the indefiniteness rejections
	The Remarks argue the amendments address the previous rejections (p. 11).
	The arguments have been fully considered but are not persuasive. The claims remain rejected for the reasons provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over An (Transl Psychiatry. 2014. 4:e394) in view of Transcript DDX24 ENST00000621632.4 (retrieved on 6/29/2022 from the internet: http://oct2016.archive.ensembl.org/Homo_sapiens/Transcript/ProtVariations?db=core;g=ENSG00000089737;r=14:94048291-94081245;t=ENST00000621632; archived from October 2016).
	The following are new rejections necessitated by the amendments to the claim.
	Regarding claim 2, An teaches analyzing genomic DNA via exome sequencing (p. 2, Exome capture sequencing).
	An teaches detecting a number of variations, including single nucleotide variants (SNVs) that occur in DDX24 (p. 6, right column).
	An is silent regarding which SNVs are detected.
	However, Transcript DDX24 ENST00000621632.4 demonstrates that a number of SNVs in the DDX24 gene were known as well as the amino acid changes (or “mutations”) they result in. The SNVs and amino acid changes include Glu271Lys (corresponding to rs149296999), Lys11Glu (corresponding to rs142609376) and Arg436His (corresponding to rs779464481).
	It would have been prima facie obvious to the ordinary artisan to have repeated the analysis of An to detect whether any of the known SNVs are present in the samples of An and which amino acid changes are present based on the DNA analysis. One would have been motivated to do so because it would screen and identify whether well-known variants are present in the DDX24 gene and its encoded protein as well as be able to detect whether any novel mutations and/or variants are present. The modification has a reasonable expectation of success because it simply involves detecting known variants within the sequencing data collected by An.
	It is noted that while An does not focus on detecting risk of developing vascular malformation, in view of the claim interpretation and the indefiniteness rejections provided above, it is the examiner’s position that An teaches all the active method steps required by the claim. These steps in and of themselves are sufficient for one to detect risk of developing vascular malformation. Therefore, the claim is deemed to be obvious in view of the cited prior art.
	Regarding claim 3, as noted above in the claim interpretation section, claim 3 does not further limit how the active method steps of claim 2 are performed.
	The combination of the cited prior art renders obvious claim 3 because it suggests all the active method steps required by claim 3.

Conclusion
	No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634